      Case 2:19-cv-00568-CW-CMR Document 2 Filed 08/14/19 Page 1 of 15




                       IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF UTAH

ANDREW PERRONG, on behalf of himself             :
and others similarly situated,                   :   CIVIL ACTION FILE NO.
                                                 :   2:19-cv-00568-CW
       Plaintiff,                                :
                                                 :
v.                                               :   PROPOSED CLASS ACTION
                                                 :   COMPLAINT
VIVINT, INC. and DSI DISTRIBUTING,               :
INC., d.b.a. DSI SYSTEMS                         :
                                                 :   JURY TRIAL DEMANDED
       Defendants.

                                                 /

                                     Preliminary Statement

       1.      Plaintiff Andrew Perrong (“Plaintiff” or “Mr. Perrong”) brings this action to

enforce the consumer-privacy provisions of the Telephone Consumer Protection Act (“TCPA”),

47 U.S.C. § 227, a federal statute enacted in 1991 in response to widespread public outrage about

the proliferation of intrusive, nuisance telemarketing practices. See Mims v. Arrow Fin. Servs.,

LLC, 132 S. Ct. 740, 745 (2012).

       2.      Mr. Perrong alleges that Vivint, Inc. (“Vivint”) commissioned automated

telemarketing calls to his number on the National Do Not Call Registry and to other putative

class members without their prior express written consent. The calls were sent pursuant to an

agreement between Vivint and DSI Distributing, Inc., d.b.a. DSI Systems. Despite Mr. Perrong

contacting Vivint about the calls, Vivint then placed automated calls to him directly.

       3.      Mr. Perrong and putative class members never consented to receive these calls.

Because telemarketing campaigns generally place calls to hundreds of thousands or even

millions of potential customers en masse, Mr. Perrong brings this action on behalf of proposed
        Case 2:19-cv-00568-CW-CMR Document 2 Filed 08/14/19 Page 2 of 15




nationwide classes of other persons who received illegal telemarketing calls from or on behalf of

Vivint.

          4.     A class action is the best means of obtaining redress for the Defendants’ wide-

scale illegal telemarketing and is consistent both with the private right of action afforded by the

TCPA and the fairness and efficiency goals of Rule 23 of the Federal Rules of Civil Procedure.

                                               Parties

          5.     Plaintiff Andrew Perrong currently resides in Pennsylvania.

          6.     Defendant Vivint, Inc. is a Utah corporation with its principal place of business in

Provo, Utah.

          7.     Defendant DSI Distributing, Inc. d.b.a. DSI Systems (“DSI”) is an Indiana

corporation with its principal place of business in Dallas, Texas. DSI does business in Utah and

was engaged by Vivint in this district to provide telemarketing services into this district and

throughout the nation.

                                       Jurisdiction & Venue

          8.     The Court has federal question subject matter jurisdiction over these TCPA

claims. Mims, 132 S. Ct. 740.

          9.     The Court has personal jurisdiction over DSI because it engaged in telemarketing

conduct into this district and because it entered into a contract with Vivint for telemarketing in

this district.

          10.    Venue is proper under 28 U.S.C. § 1391(b)(1) because a substantial part of the

events or omissions giving rise to the claim occurred in this district, as the automated calls at

issue were commissioned from this district.


                                                  2
       Case 2:19-cv-00568-CW-CMR Document 2 Filed 08/14/19 Page 3 of 15




                                       TCPA Background

       11.     In 1991, Congress enacted the TCPA to regulate the explosive growth of the

telemarketing industry. In so doing, Congress recognized that “[u]nrestricted telemarketing …

can be an intrusive invasion of privacy [.]” Telephone Consumer Protection Act of 1991, Pub. L.

No. 102-243, § 2(5) (1991) (codified at 47 U.S.C. § 227).

The TCPA Prohibits Automated Telemarketing Calls to Cellular Telephones and Numbers
Charged Per Call

       12.     The TCPA makes it unlawful “to make any call (other than a call made for

emergency purposes or made with the prior express consent of the called party) using an

automatic telephone dialing system or an artificial or prerecorded voice … to any telephone

number assigned to a … cellular telephone service or to a number that is charged per call.” See

47 U.S.C. § 227(b)(1)(A). The TCPA provides a private cause of action to persons who receive

calls in violation of 47 U.S.C. § 227(b)(1)(A). See 47 U.S.C. § 227(b)(3).

       13.     According to findings by the Federal Communication Commission (“FCC”), the

agency Congress vested with authority to issue regulations implementing the TCPA, such calls

are prohibited because, as Congress found, automated or prerecorded telephone calls are a

greater nuisance and invasion of privacy than live solicitation calls, and such calls can be costly

and inconvenient.

       14.     The FCC also recognized that “wireless customers are charged for incoming calls

whether they pay in advance or after the minutes are used.” In re Rules and Regulations

Implementing the Tel. Consumer Prot. Act of 1991, CG Docket No. 02-278, Report and Order,

18 FCC Rcd. 14014, 14115, ¶ 165 (2003).




                                                 3
       Case 2:19-cv-00568-CW-CMR Document 2 Filed 08/14/19 Page 4 of 15




        15.     In 2013, the FCC required prior express written consent for all autodialed or

prerecorded telemarketing calls (“robocalls”) to wireless numbers and residential lines.

Specifically, it ordered that:

        [A] consumer’s written consent to receive telemarketing robocalls must be signed
        and be sufficient to show that the consumer: (1) received “clear and conspicuous
        disclosure” of the consequences of providing the requested consent, i.e., that the
        consumer will receive future calls that deliver prerecorded messages by or on
        behalf of a specific seller; and (2) having received this information, agrees
        unambiguously to receive such calls at a telephone number the consumer
        designates.[] In addition, the written agreement must be obtained “without
        requiring, directly or indirectly, that the agreement be executed as a condition of
        purchasing any good or service.[]”

In the Matter of Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991, 27 FCC

Rcd. 1830, 1844 (2012) (footnotes omitted).

The National Do Not Call Registry

        16.     The National Do Not Call Registry allows consumers to register their telephone
numbers and thereby indicate their desire not to receive telephone solicitations at those numbers.
See 47 C.F.R. § 64.1200(c)(2). A listing on the Registry “must be honored indefinitely, or until
the registration is cancelled by the consumer or the telephone number is removed by the database

administrator.” Id.

        17.     The TCPA and implementing regulations prohibit the initiation of telephone
solicitations to residential telephone subscribers to the Registry. 47 U.S.C. § 227(c); 47 C.F.R.
§ 64.1200(c)(2).

The Growing Problem of Automated Telemarketing

        18.     “Robocalls and telemarketing calls are currently the number one source of

consumer complaints at the FCC.” Tom Wheeler, Cutting Off Robocalls (July 22, 2016),




                                                 4
      Case 2:19-cv-00568-CW-CMR Document 2 Filed 08/14/19 Page 5 of 15




https://www.fcc.gov/news-events/blog/2016/07/22/cutting-robocalls (statement of FCC

chairman).

       19.    “The FTC receives more complaints about unwanted calls than all other

complaints combined.” Staff of the Federal Trade Commission’s Bureau of Consumer

Protection, In re Rules and Regulations Implementing the Tel. Consumer Prot. Act of 1991,

Notice of Proposed Rulemaking, CG Docket No. 02-278, at 2 (2016),

https://www.ftc.gov/system/files/documents/advocacy_documents/comment-staff-ftc-bureau-

consumer-protection-federal-communications-commission-rules-

regulations/160616robocallscomment.pdf.

       20.    In fiscal year 2017, the FTC received 4,501,967 complaints about robocalls,

compared with 3,401,614 in 2016. Federal Trade Commission, FTC Releases FY 2017 National

Do Not Call Registry Data Book and DNC Mini Site (Dec. 18, 2017), https://www.ftc.gov/news-

events/press-releases/2017/12/ftc-releases-fy-2017-nationaldo-not-call-registry-data-book-dnc.

       21.     The New York Times reported on the skyrocketing number of robocall complaints

and widespread outrage about illegal telemarketing. Tara Siegel Bernard, Yes, It’s Bad.

Robocalls, and Their Scams, Are Surging, N.Y. Times (May 6, 2018),

https://www.nytimes.com/2018/05/06/your-money/robocalls-rise-illegal.html; see also Katherine

Bindley, Why Are There So Many Robocalls? Here’s What You Can Do About Them, Wall St. J.

(July 4, 2018), https://www.wsj.com/articles/why-there-are-so-many-robocalls-heres-what-you-

can-do-about-them-1530610203.

       22.    A technology provider combating robocalls warned that nearly half of all calls to

cell phones next year will be fraudulent. Press Release, First Orion, Nearly 50% of U.S. Mobile


                                               5
       Case 2:19-cv-00568-CW-CMR Document 2 Filed 08/14/19 Page 6 of 15




Traffic Will Be Scam Calls in 2019 (Sept. 12, 2018), https://www.prnewswire.com/news-

releases/nearly-50-of-us-mobile-traffic-will-be-scam-calls-by-2019-300711028.html.

                                         Factual Allegations

Calls to Mr. Perrong

       23.       Plaintiff Perrong is a “person” as defined by 47 U.S.C. § 153(39).

       24.       Mr. Perrong’s telephone number, (215) 947-XXXX, is assigned to a service for

which he is charged per the call.

       25.       Mr. Perrong’s telephone number, (215) 947-XXXX, has been on the National Do

Not Call Registry for more than a year prior to the calls at issue.

       26.       Mr. Perrong’s telephone number, (215) 947-XXXX, is used for residential

purposes only.

       27.       Mr. Perrong’s telephone number, (215) 947-XXXX, is not associated with any

business.

       28.       On April 4 and June 5, 2019, Mr. Perrong received automated telemarketing calls

from DSI.

       29.       Mr. Perrong ignored the first call but answered the second.

       30.       These calls were made with an ATDS, as that term is defined by the TCPA.

       31.       The Plaintiff knew the calls were made with an ATDS because:

                 a. The call had dead noise when he answered;

                 b. The calls came from a spoofed caller ID for his local electric utility;

                 c. The call was generic and commercial in nature; and




                                                   6
      Case 2:19-cv-00568-CW-CMR Document 2 Filed 08/14/19 Page 7 of 15




                d. Right before the call connected with a live individual, there was a distinctive

“pop” sound, which the Plaintiff recognizes as associated with a predictive dialing system from

ViciDial.

          32.   The Caller ID for the calls, (215) 328-9647, is a “spoofed” number for Plaintiff’s

electric utility, PECO Energy.

          33.   A telemarketing sales representative eventually came on the line from DSI and

promoted Vivint’s products.

          34.   The representative said he was calling from Vivint.

          35.   The representative then transferred Mr. Perrong to another representative from

Vivint.

          36.   In order to confirm Vivint’s involvement, Mr. Perrong confirmed an appointment

with Vivint and provided his credit card number.

          37.   As a result of the illegal call, an appointment with Vivint was scheduled and Mr.

Perrong’s credit card was charged by Vivint.

          38.   On June 5, 2019, Mr. Perrong communicated to Vivint that he was illegally

called and wanted to receive no more contacts.

          39.   On June 12 and June 13, 2019, Vivint contacted Mr. Perrong directly.

          40.   The calls were automated text messages regarding Vivint services.

          41.   A text message is a call for purposes of the TCPA.

          42.   The text messages were from the SMS short code 80565.

          43.   A text message containing an SMS short code is characteristic of a message sent

using an ATDS that dials a large volume of telephone numbers from a prepared list.


                                                 7
       Case 2:19-cv-00568-CW-CMR Document 2 Filed 08/14/19 Page 8 of 15




       44.     Plaintiff and the other call recipients were harmed by these calls. They were

temporarily deprived of legitimate use of their phones because the phone line was tied up during

the telemarketing calls and their privacy was improperly invaded. Moreover, these calls injured

Plaintiff and the other call recipients because they were frustrating, obnoxious, annoying, were a

nuisance, and disturbed the solitude of Plaintiff and the classes.

                              Vivint’s Liability for DSI’s Conduct

       45.     For more than twenty years, the FCC has explained that its “rules generally

establish that the party on whose behalf a solicitation is made bears ultimate responsibility for

any violations.” In re Rules & Regulations Implementing the TCPA, CC Docket No. 92-90,

Memorandum Opinion and Order, 10 FCC Rcd. 12391, 12397, ¶ 13 (1995).

       46.     In its January 4, 2008 ruling, the FCC likewise held that a company on whose

behalf a telephone call is made bears the responsibility for any violations. Id. (specifically

recognizing “on behalf of” liability in the context of an autodialed or prerecorded message call

sent to a consumer by a third party on another entity’s behalf under 47 U.S.C. § 227(b)).

       47.     In fact, the Federal Communication Commission has instructed that sellers such

as Vivint may not avoid liability by outsourcing telemarketing to third parties, such as DSI:

       [A]llowing the seller to avoid potential liability by outsourcing its telemarketing
       activities to unsupervised third parties would leave consumers in many cases
       without an effective remedy for telemarketing intrusions. This would particularly
       be so if the telemarketers were judgment proof, unidentifiable, or located outside
       the United States, as is often the case. Even where third-party telemarketers are
       identifiable, solvent, and amenable to judgment limiting liability to the
       telemarketer that physically places the call would make enforcement in many
       cases substantially more expensive and less efficient, since consumers (or law
       enforcement agencies) would be required to sue each marketer separately in order
       to obtain effective relief. As the FTC noted, because “[s]ellers may have
       thousands of ‘independent’ marketers, suing one or a few of them is unlikely to
       make a substantive difference for consumer privacy.”

                                                  8
        Case 2:19-cv-00568-CW-CMR Document 2 Filed 08/14/19 Page 9 of 15




In re Joint Petition Filed by DISH Network, LLC et al. for Declaratory Ruling Concerning the

TCPA Rules, 28 FCC Rcd. 6574, 6588, ¶ 37 (2013) (“May 2013 FCC Ruling”) (internal citations

omitted).

         48.    On May 9, 2013, the FCC released a Declaratory Ruling holding that a

corporation or other entity that contracts out its telephone marketing “may be held vicariously

liable under federal common law principles of agency for violations of either section 227(b) or

section 227(c) that are committed by third-party telemarketers.”1

         49.    The May 2013 FCC Ruling held that, even absent evidence of a formal

contractual relationship between the seller and the telemarketer, a seller is liable for

telemarketing calls if the telemarketer “has apparent (if not actual) authority” to make the calls.

28 FCC Rcd. at 6586, ¶ 34.

         50.    The May 2013 FCC Ruling further clarifies the circumstances under which a

telemarketer has apparent authority:

         [A]pparent authority may be supported by evidence that the seller allows the
         outside sales entity access to information and systems that normally would be
         within the seller’s exclusive control, including: access to detailed information
         regarding the nature and pricing of the seller’s products and services or to the
         seller’s customer information. The ability by the outside sales entity to enter
         consumer information into the seller’s sales or customer systems, as well as the
         authority to use the seller’s trade name, trademark and service mark may also be
         relevant. It may also be persuasive that the seller approved, wrote or reviewed the
         outside entity’s telemarketing scripts. Finally, a seller would be responsible under
         the TCPA for the unauthorized conduct of a third-party telemarketer that is
         otherwise authorized to market on the seller’s behalf if the seller knew (or
         reasonably should have known) that the telemarketer was violating the TCPA on
         the seller’s behalf and the seller failed to take effective steps within its power to
         force the telemarketer to cease that conduct.

1
    May 2013 FCC Ruling, 28 FCC Rcd. at 6574, ¶ 1.


                                                  9
          Case 2:19-cv-00568-CW-CMR Document 2 Filed 08/14/19 Page 10 of 15




FCC Rcd. at 6592, ¶ 46.

           51.    DSI is a Vivint Authorized Dealer.

           52.    Vivint is liable for the telemarketing calls that were initiated by DSI.

           53.    Vivint hired DSI to originate new business using automated telemarketing calls.

           54.    Vivint could have restricted DSI from using automated telemarketing, but it did

   not.

           55.    Vivint also accepted the benefits of DSI’s illegal telemarketing by accepting live

   transfers of leads directly from DSI despite the fact that those leads were generated through

   illegal telemarketing.

           56.    Vivint permitted DSI to place calls using Vivint’s name as the provider of

   services without mentioning DSI’s name during the call.

           57.    Vivint had absolute control over whether, and under what circumstances, it would

   accept a customer.

           58.    Vivint determined the parameters and qualifications for customers to be

   transferred to a live Vivint representative and required DSI to adhere to those requirements.

           59.    Vivint knew (or reasonably should have known) that DSI was violating the TCPA

   on its behalf and failed to take effective steps within its power to force the telemarketer to cease

   that conduct. Any reasonable seller that accepts telemarketing call leads from lead generators

   would, and indeed must, investigate to ensure that those calls were made in compliance with

   TCPA rules and regulations.




                                                    10
      Case 2:19-cv-00568-CW-CMR Document 2 Filed 08/14/19 Page 11 of 15




          60.    By having DSI initiate the calls on its behalf to generate new business, Vivint

“manifest[ed] assent to another person … that the agent shall act on the principal’s behalf and

subject to the principal’s control” as described in the Restatement (Third) of Agency.

          61.    DSI transferred customer information directly to Vivint. Thus, the company that

Vivint hired has the “ability … to enter consumer information into the seller’s sales or customer

systems,” as discussed in the May 2013 FCC Ruling.

          62.    DSI also had the right to bind Vivint in contract, a hallmark of agency.

          63.    Finally, the May 2013 FCC Ruling states that called parties may obtain “evidence

of these kinds of relationships … through discovery, if they are not independently privy to such

information.” Id. at 6592-593, ¶ 46. Evidence of circumstances pointing to apparent authority

on behalf of the telemarketer “should be sufficient to place upon the seller the burden of

demonstrating that a reasonable consumer would not sensibly assume that the telemarketer was

acting as the seller’s authorized agent.” Id. at 6593, ¶ 46.

                                       Class Action Allegations

          64.    As authorized by Rule 23(b)(2) and/or (b)(3) of the Federal Rules of Civil

Procedure, Plaintiff brings this action on behalf of classes of all other persons or entities

similarly situated throughout the United States.

          65.    The classes of persons Plaintiff proposes to represent are tentatively defined as:

Class 1
          All persons within the United States to whom: (a) Defendants, and/or a third party
          acting on their behalf, made at least two telephone solicitation calls during a 12-
          month period; (b) to a residential telephone number; (c) that had been listed on the
          National Do Not Call Registry for more than 31 days prior to the first call; (d)
          promoting the goods or services of the Defendants; (e) at any time in the period that
          begins four years before the date of filing this Complaint to trial.


                                                   11
      Case 2:19-cv-00568-CW-CMR Document 2 Filed 08/14/19 Page 12 of 15




Class 2

          All persons within the United States to whom: (a) Defendants, and/or a third party
          acting on their behalf, made one or more non-emergency telephone calls; (b) to
          their cellular telephone number or number that is charged per call; (c) using an
          automatic telephone dialing system or an artificial or prerecorded voice; and (d) at
          any time in the period that begins four years before the date of the filing of this
          Complaint to trial.

          66.    Excluded from the classes are counsel, the Defendants, any entities in which the

Defendants have a controlling interest, the Defendants’ agents and employees, any judge to

whom this action is assigned, and any member of such judge’s staff and immediate family.

          67.    The classes as defined above are identifiable through phone records and phone

number databases.

          68.    The potential class members number at least in the thousands. Individual joinder

of these persons is impracticable.

          69.    Plaintiff is a member of the classes.

          70.    There are questions of law and fact common to Plaintiff and to the proposed

classes, including but not limited to the following:

                 a. Whether Defendants violated the TCPA by using automated calls to contact

putative class members’ cellular telephones;

                 b. Whether Defendants’ agent(s) initiated calls without obtaining the recipients’

prior express invitation or permission for the call;

                 c. Whether Defendants are vicariously liable for the telemarketing conduct of its

agent(s); and




                                                  12
      Case 2:19-cv-00568-CW-CMR Document 2 Filed 08/14/19 Page 13 of 15




                d. Whether the Plaintiff and the class members are entitled to statutory damages

because of Defendants’ actions.

          71.   Plaintiff’s claims are typical of the claims of class members.

          72.   Plaintiff is an adequate representative of the classes because his interests do not

conflict with the interests of the classes, he will fairly and adequately protect the interests of the

classes, and he is represented by counsel skilled and experienced in class actions, including

TCPA class actions.

          73.   Common questions of law and fact predominate over questions affecting only

individual class members, and a class action is the superior method for fair and efficient

adjudication of the controversy. The only individual question concerns identification of class

members, which will be ascertainable from records maintained by Defendants and/or their

agents.

          74.   The likelihood that individual members of the classes will prosecute separate

actions is remote due to the time and expense necessary to prosecute an individual case.

          75.   Plaintiff is not aware of any litigation concerning this controversy already

commenced by others who meet the criteria for class membership described above.

                                            Legal Claims

                                          Count One:
                        Violation of the TCPA’s Do Not Call Provisions

          76.   Plaintiff incorporates the allegations from all previous paragraphs as if fully set
forth herein.

          77.   Defendants violated 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(c)(2) by

initiating multiple solicitation calls within a 12-month period to residential telephone numbers


                                                  13
      Case 2:19-cv-00568-CW-CMR Document 2 Filed 08/14/19 Page 14 of 15




despite their registration on the National Do Not Call Registry, without signed, written prior
express invitation or permission.

          78.    The Defendants’ violations were negligent and/or willful.

                                          Count Two:
                       Violation of the TCPA’s Automated Call Provisions

          79.    Plaintiff incorporates the allegations from all previous paragraphs as if fully set

forth herein.

          80.    The Defendants violated the TCPA (a) by initiating automated telephone

solicitations to telephone numbers, or (b) by the fact that others made those calls on its behalf.

See 47 U.S.C. § 227(b).

          81.    The Defendants’ violations were willful and/or knowing.

          82.    Plaintiff and members of the classes are also entitled to and do seek injunctive

relief prohibiting Defendants and/or their affiliates, agents, and/or other persons or entities acting

on Defendants’ behalf from making calls, except for emergency purposes, to any telephone

numbers using an ATDS and/or artificial or prerecorded voice in the future.

                                            Relief Sought

          WHEREFORE, for himself and all class members, Plaintiff requests the following relief:

          A.     Injunctive relief prohibiting Defendants and/or their affiliates, agents, and/or other

persons or entities acting on Defendants’ behalf from making calls, except for emergency

purposes, to any telephone numbers using an ATDS and/or artificial or prerecorded voice in the

future.

          B.     Because of Defendants’ violations of the TCPA, Plaintiff Perrong seeks for

himself and the other putative class members $500 in statutory damages per violation or—where


                                                  14
      Case 2:19-cv-00568-CW-CMR Document 2 Filed 08/14/19 Page 15 of 15




such regulations were willfully or knowingly violated—up to $1,500 per violation, pursuant to

47 U.S.C. § 227(b)(3); 47 U.S.C. § 227(c)(5).

       C.      An order certifying this action to be a proper class action under Federal Rule of

Civil Procedure 23, establishing any appropriate classes the Court deems appropriate, finding

that Plaintiff is a proper representative of the classes, and appointing the lawyers and law firms

representing Plaintiff as counsel for the classes; and

       D.      Such other relief as the Court deems just and proper.

       Plaintiff requests a jury trial as to all claims of the complaint so triable.


                                       Plaintiff,
                                       By Counsel,
Dated: August 14, 2019
                                       /s/ Jared B. Pearson
                                       Jared B. Pearson (Utah Bar No. 12200)
                                       Pearson Law Firm, PLLC
                                       9192 South 300 West, Suite 35
                                       Sandy, UT 84070
                                       Telephone: 801.888.0991
                                       E-mail: jared@pearsonlawfirm.org

                                       Brian K. Murphy (pro hac vice to be filed)
                                       Jonathan P. Misny (pro hac vice to be filed)
                                       Murray Murphy Moul + Basil LLP
                                       1114 Dublin Road
                                       Columbus, OH 43215
                                       Telephone: 614.488.0400
                                       Facsimile: 614.488.0401
                                       E-mail: murphy@mmmb.com
                                               misny@mmmb.com

                                       Anthony I. Paronich (pro hac vice to be filed)
                                       Paronich Law, P.C.
                                       350 Lincoln Street, Suite 2400
                                       Hingham, MA 02043
                                       508.221.1510
                                       E-mail: anthony@paronichlaw.com

                                                 15
